Filed 6/19/13 P. v. Winbush CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B243657
                                                                        (Super. Ct. No. MA053800-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

CHARLES C. WINBUSH,

     Defendant and Appellant.



                   Charles C. Winbush appeals from a judgment entered after an order
revoking probation. We affirm.
                   Winbush was convicted of second degree commercial burglary upon his no
contest plea. (Pen. Code, § 459.) The trial court sentenced him to the upper term of three
years, but suspended execution of the sentence and granted probation. Winbush violated
the terms and conditions of his probation. He tested positive for hydrocodone for which
he did not provide a prescription, and he tested positive for marijuana. He did not
complete court-ordered community service and did not enroll in required drug and
domestic violence programs. The court revoked his probation.
                   We appointed counsel to represent Winbush in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On December 17, 2012, we advised Winbush that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on appeal.
We have not received a response.
              We have reviewed the entire record and are satisfied that Winbush’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                             Christopher G. Estes, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3